Citation Nr: 1803400	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of full disability compensation benefits while incarcerated.


REPRESENTATION

Veteran represented by:	Robert N. Caldwell, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to November 1981. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2014 the Board denied the issue on appeal.  The Veteran appealed the July 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  On September 30, 2016, the Court affirmed the July 2014 Board decision.  On November 21, 2016, the Veteran filed a timely motion for reconsideration of the September 2016 Court decision.  On January 31, 2017, a memorandum decision set aside the September 2016 Court decision, set aside the July 2014 Board decision, and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the January 2017 memorandum decision, the issue on appeal is remanded for additional evidentiary development.  Specifically, additional evidentiary development is needed for the Board to make factual determinations as to whether the Oklahoma Department of Corrections pays for the Veteran's medical expenses and whether the Veteran has been or will be required to pay out-of-pocket for matters related to his service-connected eye disability.  The Court explained, in part, that the Board's failure to develop the record with respect to these matters constitutes a breach of the duty to assist and leaves the Court with an incomplete record on which to review the case.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and secure any authorization required to obtain his records.  If he returns the authorization(s), obtain and associate with the claims file the following records: 

a. all relevant documents, to include policies, procedures, and statutes from the Oklahoma Department of Justice, addressing inmate access to care and financial burden to inmates concerning healthcare under the Oklahoma Department of Corrections; and 

b. any outstanding financial bills and/or healthcare records for the Veteran's treatment for his service-connected enucleation of the right eye.

All negative responses must be documented and the Veteran must be notified.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


